EXHIBIT 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of February 25, 2009, by and between Suburban Propane,
L.P. (the “Partnership”) and Mark A. Alexander (the “Executive”).
WHEREAS, the Partnership desires to retain the services of the Executive and the
Executive desires to perform services for the Partnership, in each case, upon
the terms and conditions set forth herein; and
WHEREAS, the Partnership and the Executive are party to an Employment Agreement
dated March 5, 1996 (the “Original Effective Date”)with such agreement having
been amended effective March 5, 1996, October 23, 1997, November 2, 2005 and
November 13, 2008 (collectively, the “Previous Agreement”), and
WHEREAS, the Executive is currently the Chief Executive Officer of the
Partnership and desires to continue in such position;
WHEREAS, the Partnership desires to continue to employ the Executive as Chief
Executive Officer;
WHEREAS, the Parties desire to amend and restate the Previous Agreement to the
extent necessary to cause the definition of a Change of Control to be consistent
with the definitions used in other compensation plans maintained by the
Partnership.
NOW, THEREFORE, in consideration of the premises and the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
1. Term
The term of employment under this Agreement shall continue to be for a period
commencing on March 5, 2008 and ending on March 5, 2009 (the “Renewal Date”), or
if extended pursuant to this Section 1, ending on any anniversary of the Renewal
Date, subject to termination as hereinafter provided (such initial period and
extension(s) thereof being hereinafter referred to as the “Employment Term”).
Unless earlier terminated in accordance with the provisions of Section 5 hereof,
upon the Renewal Date and upon each anniversary date thereof, the Employment
Term shall be automatically extended for an additional period of one year upon
the terms and conditions set forth herein unless written notice of termination
(a “Non-Renewal Notice”) is given by either party at least ninety days prior to
the Renewal Date or relevant anniversary thereof, in which event the provisions
of Section 6 shall apply.
2. Duties and Status
2.1 Duties. The Partnership hereby employs the Chief Executive Officer of the
Partnership. The Executive shall also serve (without compensation) as Chief
Executive Officer of Suburban Propane Partners, L.P. (the “MLP”). If requested
to do so, the Executive shall serve (without additional compensation) on the
board of supervisors of the Partnership and the board of supervisors of the MLP
(the “Board”) and committees thereof. The Executive accepts such positions and
agrees to perform those duties, services and responsibilities incident thereto
as may be assigned to him or vested in him by the Board from time to time. The
Executive also agrees (a) to devote his full business time, attention and skill
to the performance of, and to perform faithfully, efficiently and with undivided
loyalty, such duties, services and responsibilities and (b) to use his best
efforts to promote the interests of the Partnership and the MLP.
2.2. Exclusive Employment. During the Employment Term, the Executive shall not
engage in other employment or consulting work or any trade or business for his
own account or for or on behalf of any other person, firm or corporation.
Notwithstanding the foregoing, during the Employment Term the Executive may
(a) serve on (i) civil and charitable boards and committees and (ii) such other
corporate boards or committees as are approved by the Board, which approval
shall not be unreasonably withheld and (b) manage personal investments, provided
that such service or management does not interfere with the performance of the
Executive’s duties hereunder.

 

 



--------------------------------------------------------------------------------



 



3. Compensation and Benefits
In consideration for his services under this Agreement, the Executive shall be
compensated as follows:
3.1 Salary. The Partnership shall pay to the Executive during the Employment
Term a salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Partnership then in effect, in the amount of $450,000 per
fiscal year (pro rated in the case of the first fiscal year and any other
partial fiscal year). The amount of Base Salary shall be reviewed by the
Partnership on at least an annual basis and may be increased as the Partnership
deems appropriate but Base Salary, as increased, may not be decreased during the
Employment Term.
3.2 Bonuses. For each fiscal year (or portion thereof) of the Partnership during
the Employment Term, the Executive will be eligible for a bonus based on the
attainment by the Partnership of performance targets set by the compensation
committee of the Board (the “Compensation Committee”). The amount of such bonus
for a fiscal year or portion thereof (the “Annual Bonus”) payable pursuant to
the terms hereof shall not exceed 100% of the Executive’s Base Salary for such
year (or portion thereof) to which it relates (the “Maximum Annual Bonus”). If
the Executive’s Base Salary is changed during any fiscal year, the Maximum
Annual Bonus for such year shall be pro rated to reflect the Executive’s actual
base salary during such year. The Compensation Committee shall meet within two
months after the end of a performance period to certify whether a performance
target has been satisfied. If the Compensation Committee so certifies, the
Partnership will pay to the Executive the Annual Bonus (subject to applicable
withholding taxes). Prior to the beginning of each fiscal year, the Compensation
Committee will meet to set performance targets for the next fiscal year and the
Executive will receive an Annual Bonus with respect to future periods according
to the aforementioned guidelines. Any Annual Bonus under this Section 3.2 shall
be paid no later than the 15th day of the third month following the end of the
calendar year that includes the end of the fiscal year used in determining
achievement of the performance targets payable (the exact payment date to be
determined by the Company).
3.3 Long-Term Incentive Compensation Programs. The Executive shall be eligible
to participate in long-term incentive compensation programs (including the 2000
Restricted Unit Plan and the 2003 Long-Term Incentive Plan) applicable to other
senior executives of the Partnership in the discretion of the Compensation
Committee from time to time.
3.4 Vacation. The Executive shall be entitled to such number of annual paid
vacation days and the number of days of paid holidays, leaves of absence, and
leaves for illness or temporary disability as may he provided in the policies of
the Partnership in respect of other executives and senior managers of the
Partnership, but in no event shall the Executive be entitled to less than four
weeks vacation per year.
3.5 Reimbursement of Expenses. The Executive shall be entitled to receive
reimbursement of all reasonable expenses incurred by him in connection with the
performance of his duties hereunder, in accordance with the policies and
procedures of the Partnership.
3.6 Benefits. The Executive shall be entitled to participate in employee benefit
and fringe benefit plans and programs (including life, health, disability and
officer indemnity insurance and retirement plans) generally made available to
other senior executives and senior managers by the Partnership. Nothing in this
Agreement shall restrict the right of the Partnership to amend, modify or
terminate any such plans or programs. Without duplication of any benefits
received by the Executive pursuant to the first sentence of this Section 3.6:
(a) The Partnership shall purchase during the Employment Term, on behalf of the
Executive, term life insurance coverage payable to the Executive’s designated
beneficiary, with a face amount equal to three times the Executive’s Base
Salary.

 

 



--------------------------------------------------------------------------------



 



(b) The Partnership shall include the Executive in the Suburban Propane Company
Supplemental Executive Retirement Plan, effective as of October 1, 1994 (the
“SERP”) maintained by the Partnership immediately prior to the Original
Effective Date.
(c) The Partnership shall reimburse the Executive for any and all costs and
expenses reasonably incurred by the Executive in connection with the Executive’s
leasing of a car provided, however, (i) the Partnership shall pay the expenses
not later than the end of the calendar year following the calendar year in which
the expenses are incurred, (ii) the amount of such expenses that the Partnership
is obligated to pay in any given calendar year shall not affect the expenses
that the Partnership is obligated to pay in any other calendar year, and
(iii) the Executive’s right to have the Partnership pay such expenses may not be
liquidated or exchanged for any other benefit.
(d) For purposes of any retirement plans maintained by the Partnership
(including, but not limited to, any qualified pension and 401(k) plans and the
SERP), the Executive shall receive past service credit for service with Hanson
America Inc. for purposes of eligibility, vesting and benefit accruals under
such plans; provided, however, that the benefits payable to the Executive under
such plans of the Partnership shall be reduced by and shall in no way duplicate
benefits payable to the Executive under such plans of Hanson America Inc.
4. Non-Competition; Confidential Information
The Executive and the Partnership recognize that due to the nature of the
Executive’s engagement hereunder and the relationship of the Executive to the
Partnership and the MLP, the Executive will have access to and will acquire, and
may assist in developing, confidential and proprietary information relating to
the business and operations of the Partnership, the MLP and their affiliates,
including, without limiting the generality of the foregoing, information with
respect to the business of the Partnership, the MLP and their affiliates. The
Executive acknowledges that such information will be of central importance to
the business of the Partnership, the MLP and their affiliates and that
disclosure of it to, or its use by, others could cause substantial loss to the
Partnership and the MLP. The Executive accordingly agrees as follows:
4.1 Non-Competition.
(a) Until the later of (i) if any severance is payable pursuant to Section 6.2
hereof, the expiration of the Severance Period (as defined in Section 6.2
hereof) or (ii) the second anniversary of the expiration or termination of the
Employment Term (the period from the Original Effective Date until such later
date being referred to as the “Non-Competition Period”), the Executive shall
not, directly or indirectly, either individually or as owner, partner, investor,
agent, director, officer, employee, consultant, independent contractor or
otherwise, except for the account of and on behalf of the Partnership, the MLP
or their affiliates, own, manage, operate, direct, join, control, be employed
by, or participate in the ownership, management, operation or control of, or be
connected in any manner with, including, but not limited to, holding the
positions of shareholder, member, director, officer, consultant, agent,
representative, independent contractor, employee, partner or investor, in or for
any business or enterprise engaged in (i) the domestic retail distribution of
propane for residential, commercial, industrial (including engine fuel),
agricultural or other retail users, (ii) the wholesale distribution of propane
in the United States or the wholesale brokerage of propane in Canada, or
(iii) the domestic retail distribution of propane-related supplies or equipment,
including home and commercial appliances.
(b) During the Non-Competition Period, the Executive shall not, directly or
indirectly, either individually or as owner, partner, shareholder, member,
investor, agent, director, officer, employee, consultant, agent, independent
contractor or otherwise, except for the account of and on behalf of the
Partnership, the MLP or their affiliates, solicit, endeavor to entice away from
the Partnership, the MLP or their affiliates, or otherwise engage in any
activity to, directly or indirectly, influence, attempt to influence, disrupt or
terminate the relationship of the Partnership, the MLP or any of their
affiliates with, any of its customers, prospective customers, suppliers,
prospective suppliers, employees, directors, independent contractors,
representatives, agents or other persons or entities with a past, present or
prospective relationship with the Partnership, the MLP or any of their
affiliates.

 

 



--------------------------------------------------------------------------------



 



(c) Nothing in this Section 4 shall be construed to prevent the Executive from
owning as an investment not more than 0.5% of a class of equity or debt
securities issued by any competitor of the Partnership, which securities are
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934.
4.2 Proprietary Information. The Executive shall keep confidential any and all
“confidential or proprietary information” (as defined hereinafter) of the
Partnership and its affiliates, and shall not, other than in connection with the
business of the Partnership and the MLP or as required, in the opinion of
counsel, by law or an order of a court or regulatory agency, directly or
indirectly, disclose any such information to any person or entity, or use the
same in any way and then, only after as much notice is provided to the
Partnership as is practicable under the circumstances. Upon the expiration of
the Employment Term, the Executive shall promptly return to the Partnership all
property, keys, notes, memoranda, writings, lists (including customer lists),
files, reports, correspondence, logs, machines, software, technical data or any
other tangible product or document which has been produced by, received by, or
otherwise submitted to the Executive by the Partnership or any of its affiliates
at any time. For purposes of this Agreement, “confidential or proprietary
information” means any information relating to the Partnership or any affiliate
of the Partnership which is not generally available from sources outside the
Partnership or any of its affiliates (other than as a result of disclosure by
the Executive).
4.3 Company’s Remedies for Breach. It is recognized that damages in the event of
breach of this Section 4 by the Executive would be difficult to ascertain, and
it is therefore agreed that each of the Partnership and the MLP, in addition to
and without limiting any other remedy or right either may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach or prospective breach. The existence of
this right shall not preclude any other rights and remedies at law or in equity
which the Partnership or the MLP may have. Neither the Partnership nor the MLP
shall be required to post any bond in connection with the foregoing. The
Executive acknowledges and agrees that the provisions of this Section 4 are
reasonable and necessary for the successful operation of the Partnership and the
MLP and that the Partnership would not have entered into this Agreement if the
Executive had not agreed to the provisions of this Section 4.
4.4 Enforceability. The covenants set forth in Sections 4.1 and Section 4.2
shall be construed as independent of any of the other provisions contained in
this Agreement and shall be enforceable as aforesaid, notwithstanding the
existence of any claim or cause of action of the Executive against the
Partnership, the MLP or any of their affiliates, whether based on this Agreement
or otherwise. In the event that any of the provisions of this Section 4 should
ever be adjudicated to exceed the time or other limitations permitted by
applicable law, then such provisions shall be deemed reformed in any
jurisdiction to the time or other limitations permitted by applicable law. The
provisions of this Section 4 shall survive the expiration or the termination of
this Agreement. If the Partnership asserts a claim against the Executive for
violation of any covenant set forth in Section 4.1 or Section 4.2 and the
Executive prevails on the merits in a material respect on such claim, the
Partnership shall pay the reasonable attorneys’ fees and costs incurred by the
Executive in connection with such claim.
5. Termination of Employment
5.1 Death or Disability. The Employment Term shall terminate automatically upon
the Executive’s death or Disability (as hereinafter defined). “Disability” shall
mean any physical or mental impairment, infirmity or incapacity rendering the
Executive substantially unable to perform his duties hereunder for a period of
time exceeding 180 days in the aggregate during any period of twelve consecutive
months. A determination of Disability shall be made by a physician independent
of the Partnership chosen by the Partnership. In the event of an initial
determination of Disability, the Executive may seek a second opinion of his
choosing. Where the first and second opinions differ, a third opinion rendered
by a physician mutually agreed to by the Partnership and the Executive shall be
deemed final. For so long as the Executive is receiving the Base Salary during
such twelve month period, any benefits under the Partnership’s disability
insurance policies to which the Executive would be entitled with respect to such
period shall accrue to, and be for the benefit of, the Partnership.

 

 



--------------------------------------------------------------------------------



 



5.2 Cause. The Partnership may terminate the Executive’s employment and the
Employment Term for “Cause”. For purposes of this Agreement, “Cause” means:
(a) the Executive’s willful misconduct, gross negligence or recklessness in the
performance of his duties hereunder; (b) a material breach by the Executive of
any of the provisions of Section 4.1 or 4.2 hereof; or (c) an action or omission
by the Executive for which he is indicted or convicted for commission of a
felony or a misdemeanor (in the case of a misdemeanor, involving moral
turpitude) or the Executive being subject to a judgment, order or decree (by
consent or otherwise) by any governmental or regulatory authority which
restricts his ability to engage in the business conducted by the Partnership,
the MLP and their affiliates.
5.3 Good Reason. The Executive’s employment and the Employment Term may be
terminated by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means: (a) any failure by the Partnership to comply in any
material respect with any of the provisions of Article 3 of this Agreement which
is not cured within thirty days following notice by the Executive; (b) a
material diminution in the Executive’s title, authority, duties or
responsibilities, without the consent of the Executive; or (c) the requirement
by the Partnership, without the Executive’s consent, that the Executive be based
more than 35 miles from the Executive’s present office location or more than 50
miles from the Executive’s present residence.
5.4 Termination without Cause. Notwithstanding anything to the contrary herein,
the Partnership may terminate the Executive’s employment hereunder and the
Employment Term at any time and the Executive may be removed as an officer of
the MLP and the Partnership at any time, subject to the provisions of Section 6.
5.5 Non-Renewal. The Executive’s employment and the Employment Term may be
terminated by either party pursuant to a Non-Renewal Notice, subject to the
provisions of Section 6.
5.6 Notice of Termination. Any termination of employment hereunder (other than
termination as a result of death) by the Partnership or by the Executive shall
be communicated by Notice of Termination (as hereinafter defined) to the other
party hereto given in accordance with Section 8.2 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (a) indicates the specific termination provision in this Agreement relied
upon, and (b) sets forth the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated.
5.7 Date of Termination. The termination of the Executive’s employment pursuant
to Section 5 shall be effective on the date that the Executive or the
Partnership, as the case may be, receives the Notice of Termination; provided
however, that (a) if the Executive’s employment is terminated by reason of
death, the Date of Termination shall be the date of death of the Executive.
(b) if the Executive’s employment is terminated by reason of Disability, the
Date of Termination shall be the date that a physician finally determines in
accordance with Section 5.1 that a Disability exists with respect to the
Executive, (c) if the Executive terminates his employment, the Date of
Termination shall be the tenth Business Day after receipt by the Partnership of
the Notice of Termination (or, in the event of termination for Good Reason as
set forth in Section 5.3(a), the tenth Business Day after the expiration of the
30 day cure period) and (d) if the Executive’s employment is terminated pursuant
to a Non-Renewal Notice, the Date of Termination shall be the Renewal Date or
the next anniversary thereof (as applicable). For purposes of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “Separation from Service” as defined in Section 9.1 herein.
6. Payment Upon Termination
6.1 Change of Control. In the event that a Change of Control occurs during the
Employment Term and within six months prior thereto or at any time thereafter,
either the Partnership terminates the Executive’s employment hereunder without
Cause (including pursuant to a Non-Renewal Notice) or the Executive terminates
his employment hereunder with Good Reason or the Executive elects to terminate
his employment hereunder during the six month period commencing on the sixth
month anniversary and ending on the twelve month anniversary of a Change of
Control, (a) the Partnership shall pay to the Executive, in accordance with
Section 6.4 herein, the sum of (i) the portion of the Base Salary earned but
unpaid as of the Date of

 

 



--------------------------------------------------------------------------------



 



Termination, (ii) the Pro-rata Bonus (as defined below) and (iii) an amount
equal to three times the sum of (A) the Base Salary plus (B) the Maximum Annual
Bonus and (b) the Partnership shall provide to the Executive and his dependents
from the Date of Termination until the expiration of the third anniversary of
the Date of Termination (the “Severance Period”), medical benefits substantially
equivalent to the medical benefits provided by the Partnership to senior
executives and their dependents during such period; provided, however, (i) that
benefits otherwise receivable by the Executive pursuant to this clause (b) of
this Section 6.1 shall be reduced to the extent comparable benefits are actually
provided to the Executive or his dependents by another party (and the Executive
shall report to the Partnership any benefits that are actually provided to him);
(ii) the Severance Period shall run concurrently with any period for which
Executive is eligible to elect health coverage under COBRA; (iii) during the
Severance Period, the benefits provided in any one calendar year shall not
affect the amount of benefits provided in any other calendar year; (iv) the
reimbursement of an eligible taxable expense shall be made on or before the end
of the calendar year following the calendar year in which the expense was
incurred; and (v) the Executive’s rights pursuant to this Section 6.1(b) shall
not be subject to liquidation or exchange for another benefit. The Partnership’s
obligation and the Executive’s rights under clause (a)(ii) and (iii) and clause
(b) of this Section 6.1 shall terminate immediately upon the occurrence of a
Competition Event (as defined below).
6.2 Good Reason, Termination without Cause. In the event that the Executive
terminates his employment for Good Reason or the Partnership terminates the
Executive’s employment without Cause or has delivered a Non-Renewal Notice to
the Executive, then, without duplication of any amounts paid or benefits
provided pursuant to Section 6.1, the Partnership shall (a) pay to the
Executive, in accordance with Section 6.4 herein, (i) all earned but unpaid Base
Salary as of the Date of Termination, (ii) the Pro-rata Bonus (as defined below)
and (iii) an amount equal to three times Base Salary and (b) provide the
Executive and his dependents, from the Date of Termination until the expiration
of the Severance Period, medical benefits substantially equivalent to the
medical benefits provided by the Partnership to senior executives and their
dependents during such period; provided, however, that (i) benefits otherwise
receivable by the Executive pursuant to clause (b) of this Section 6.2 shall be
reduced to the extent comparable benefits are actually provided to the Executive
or his dependents by another party (and the Executive shall report to the
Partnership any benefits that are actually provided to him); (ii) the Severance
Period shall run concurrently with any period for which Executive is eligible to
elect health coverage under COBRA; (iii) during the Severance Period, the
benefits provided in any one calendar year shall not affect the amount of
benefits provided in any other calendar year; (iv) the reimbursement of an
eligible taxable expense shall be made on or before the end of the calendar year
following the year in which the expense was incurred; and (v) the Executive’s
rights pursuant to this Section 6.2(iii) shall not be subject to liquidation or
exchange for another benefit. The Partnership’s obligation and the Executive’s
rights under clause (a)(ii) and (iii) and clause (b) of this Section 6.2 shall
terminate immediately upon the occurrence of a Competition Event (as defined
below).
6.3 Death. Disability, Cause, Without Good Reason. In the event that the
Executive’s employment is terminated (a) by reason of the Executive’s death or
Disability, (b) by the Partnership for Cause, (c) by the Executive without Good
Reason or (d) by the Executive pursuant to a Non-Renewal Notice, the Partnership
shall pay to the Executive, the Executive’s estate, or the Executive’s legal
representative, as the case may be, in accordance with Section 6.4 herein, (i)
the Base Salary earned but unpaid as of the Date of Termination and (ii) in the
event that such termination is by reason of death, Disability or the delivery of
a Non-Renewal Notice, the Pro-rata Bonus (as defined below).
6.4 Timing of Payments.
(a) With respect to payments made to the Executive pursuant to clause (a)(i) of
Sections 6.1 and 6.2 and clause (i) of Section 6.3 (unpaid Base Salary), the
Partnership shall pay the Executive in a lump sum in cash, within 30 days after
the Date of Termination.
(b) With respect to payments made to the Executive pursuant to clause (a)(ii) of
Sections 6.1 and 6.2 and clause (ii) of Section 6.3 (Pro-rata Bonus), the
Partnership shall pay the Executive in a lump sum in cash no later than the 15th
day of the third month following the end of the calendar year that includes the
end of the fiscal year used in determining achievement of the performance
targets applicable to such payment, in accordance with Section 3.2 herein.

 

 



--------------------------------------------------------------------------------



 



(c) With respect to payments made to the Executive pursuant to clause (a)(iii)
of Sections 6.1 and 6.2 (separation pay), if the Executive is a “Specified
Employee” as defined in Section 9.2 herein on his Date of Termination, the
Partnership shall pay the Executive in a lump sum in cash upon the earlier of
(a) a date no later than 30 days after Executive’s death, or (b) the first day
of the seventh month following Executive’s Date of Termination. In the case of
any such delayed payment, the Partnership shall pay interest on the delayed
amount at a per annum rate equal to the short-term applicable federal rate in
accordance with section 1274(d) of the Internal Revenue Code in effect for the
month in which Date of Termination occurs. If the Executive is not a Specified
Employee on his Date of Termination, the Partnership shall pay the Executive in
a lump sum in cash, within 30 days after the Date of Termination.
6.5 Excise Taxes.
(a) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the Executive or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his employment with the Partnership or a change in
ownership or effective control of the Partnership or of a substantial portion of
its assets (a “Payment” or “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including the Excise Tax, any interest or penalties,
other than interest and penalties imposed by reason of the Executive’s failure
to file timely a tax return or pay taxes shown due on his return, imposed with
respect to such taxes and the Excise Tax), including any income tax and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
(b) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Partnership’s expense by an accounting firm selected by the Partnership
and reasonably acceptable to the Executive which is designated as one of the
five largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Partnership and
the Executive within five days of the Executive’s termination of employment (if
applicable) or such other time as requested by the Partnership or by the
Executive (Provided the Executive reasonably believes that any of the Payments
may be subject to the Excise Tax). Within ten days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”). The Gross-Up Payment, if any, as determined
pursuant to this Section 6.5 shall be paid by the Partnership to the Executive
within five days of the receipt of the Determination. The existence of the
Dispute shall not in any way affect the Executive’s right to receive the
Gross-Up Payment in accordance with the Determination. If there is no Dispute,
the Determination shall be binding, final and conclusive upon the Partnership
and the Executive subject to the application of Section 6.5(c) below.
Notwithstanding anything contained in this Agreement to the contrary, any
Gross-Up Payment pursuant to this section 6.5(ii) shall be paid no later than
the end of the calendar year following the calendar year in which the
corresponding taxes are remitted to the applicable government taxing authority.
(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred
(i) upon notice (formal or informal) to the Executive from any governmental
taxing authority that the Executive’s tax liability (whether in respect of the
Executive’s current taxable year or in respect of any prior taxable year) may be
increased by reason of the imposition of the Excise Tax on a Payment or Payments
with respect to which the Partnership has failed to make a sufficient Gross-Up
Payment, (ii) upon a determination by a court, (iii) by reason of determination
by the Partnership (which shall include the position taken by the Partnership,
together with its consolidated group, on its federal income

 

 



--------------------------------------------------------------------------------



 



tax return) or (iv) upon the resolution of the Dispute to the Executive’s
satisfaction. If an Underpayment occurs, the Executive shall promptly notify the
Partnership and the Partnership, subject to its rights to dispute whether an
overpayment exists and the amount thereof, shall promptly, but in any event, at
least five days prior to the date on which the applicable government taxing
authority has requested payment, pay to the Executive an additional Gross-Up
Payment equal to the amount of the Underpayment plus any interest and penalties
(other than interest and penalties imposed by reason of the Executive’s failure
to file timely a tax return or pay taxes shown due on the Executive’s return)
imposed on the Underpayment. Notwithstanding anything contained in this
Agreement to the contrary, any Underpayment pursuant to this section 6.5(c)
shall be paid to the Executive no later than the end of the calendar year
following the calendar year in the corresponding taxes are remitted to the
applicable government taxing authority. An Excess Payment shall be deemed to
have occurred upon a “Final Determination” (as hereinafter defined) that the
Excise Tax shall not be imposed upon a Payment or Payments (or portion thereof)
with respect to which the Executive had previously received a Gross-Up Payment.
A “Final Determination” shall be deemed to have occurred when the Executive has
received from the applicable government taxing authority a refund of taxes or
other reduction in the Executive’s tax liability by reason of the Excess Payment
and upon either (x) the date a determination is made by, or an agreement is
entered into with, the applicable governmental taxing authority which finally
and conclusively binds the Executive and such taxing authority, or in the event
that a claim is brought before a court of competent jurisdiction, the date upon
which a final determination has been made by such court and either all appeals
have been taken and finally resolved or the time for all appeals has expired or
(y) the statute of limitations with respect to the Executive’s applicable tax
return has expired. If an Excess Payment is determined to have been made, the
amount of the Excess Payment shall be treated as a loan by the Partnership to
the Executive and the Executive shall pay to the Partnership on demand (but not
less than 10 days after the determination of such Excess Payment and written
notice has been delivered to the Executive) the amount of the Excess Payment
plus interest at an annual rate equal to the Applicable Federal Rate provided
for in Section 1274(d) of the Code from the date the Gross-Up Payment (to which
the Excess Payment relates) was paid to the Executive until the date of
repayment to the Partnership.
(d) Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Partnership shall pay to the applicable government
taxing authorities as Excise Tax and income tax withholding, the amount of the
Excise Tax and income tax that the Partnership has actually withheld from the
Payment or Payments.
6.6 Certain Definitions.
(a) “Pro-rata Bonus” means the bonus that the Executive would have been entitled
to receive under Section 3.2 as an Annual Bonus for the full fiscal year in
which his employment terminated, multiplied by the number of days from the
beginning of such fiscal year until the Date of Termination and divided by 365.
The Pro-rata Bonus shall be determined by the Compensation Committee in the
manner described in Section 3.2.
(b) “Competition Event” means any act or activity by the Executive, directly or
indirectly, which the Partnership deems, in its good faith judgment, to be a
violation of Section 4.1 hereof.
(c) “Change of Control” shall mean:
(i) the date (which must be a date subsequent to the Effective Date) on which
any Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Subsidiaries) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent 30% or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Subsidiaries and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction”; or

 

 



--------------------------------------------------------------------------------



 



(ii) the date of approval by the limited partners of the Partnership, of (w) a
merger, consolidation or reorganization involving the Partnership, unless
(A) the holders of the Voting Securities of the Partnership immediately before
such merger, consolidation or reorganization own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the entity resulting from such merger, consolidation or
reorganization (the “Surviving Entity”) in substantially the same proportion as
their ownership of the Voting Securities of the Partnership immediately before
such merger, consolidation or reorganization, and (B) no person or entity (other
than the Partnership, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Partnership, any Subsidiary, the
Surviving Entity, or any Person who, immediately prior to such merger,
consolidation or reorganization, had Beneficial Ownership of more than twenty
five percent (25%) of then outstanding Voting Securities of the Partnership),
has Beneficial Ownership of more than twenty five percent (25%) of the combined
voting power of the Surviving Entity’s then outstanding Voting Securities; (x) a
complete liquidation or dissolution of the Partnership; or (y) the sale or other
disposition of forty percent (40%) of the total gross fair market value of all
the assets of the Partnership to any Person or More than One Person Acting as a
Group (other than a transfer to a Subsidiary). For this purpose, gross fair
market value means the value of the assets of the Partnership, or the value of
the assets being disposed of, determined without regard to any liability
associated with such assets. A transaction described in clause (A) or (B) of
subsection (w) hereof shall be referred to as a “Non-Control Transaction;” or
(iii) the date a majority of the members of the Board is replaced during any
twelve-month period by the action of the Board taken when a majority of the
Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors);
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Partnership, and
after such acquisition of Voting Securities by the Partnership, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur.
For purposes of the foregoing definition of Change of Control, “Person” and
“Beneficial Ownership” have the meanings used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and “More than one
Person Acting as a Group” has the same meaning as set forth in Treasury
Regulation 1.409A-3(i)(5)(v)(B).
6.7 Mitigation. The Executive shall have no duty to mitigate with respect to any
payments due pursuant to Section 6 by seeking or accepting other employment.

 

 



--------------------------------------------------------------------------------



 



7. Compliance with Other Agreements by Executive
The Executive represents and warrants to the Partnership that the execution of
this Agreement by him and his performance of his obligations hereunder will not,
with or without the giving of notice or the passage of time or both, conflict
with, result in the breach of any provision of or the termination of, or
constitute a default under, any agreement to which the Executive is a party or
by which the Executive is bound.
8. Miscellaneous
8.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, without giving effect to the conflicts of laws
principles thereof. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
Partnership and the Executive or their respective successors and legal
representatives.
8.2 All notices and other communications hereunder shall be in writing and shall
be given by facsimile, hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Mark A. Alexander
c/o Suburban Propane
One Suburban Plaza
240 Route 10 West
P.O. Box 206
Whippany, NJ 07981-0206
With Copies To:
Kenneth Kirschner
Hogan & Hartson LLP
875 Third Avenue
New York, NY 10022
If to the Partnership:
Suburban Propane, L.P.
One Suburban Plaza
240 Route 10 West
Whippany, New Jersey 07981-0206
Telecopier: (201) 515-5982
Attention: Paul Abel, Vice President, General Counsel and Secretary or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.
8.3 Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms or provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.
8.4 Notwithstanding any other provision (including Section 3) of this Agreement
to the contrary, the Partnership or other payor may withhold from any amounts
payable under this Agreement such taxes or other amounts as shall be required to
be withheld pursuant to any applicable law or regulation.
8.5 The Executive’s or the Partnership’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision hereof.

 

 



--------------------------------------------------------------------------------



 



8.6 This Agreement contains the entire understanding of the Partnership and the
Executive with respect to the subject matter hereof and thereof and supersedes
all prior agreements between the Partnership and the Executive, whether oral or
written.
8.7 This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs,
distributees and legal representatives, including any partnership, corporation
or other business organization with which the Partnership may merge or
consolidate and the Partnership will require any successor to all or
substantially all of the business or assets of the Partnership to expressly
assume and agree to perform this Agreement in the same manner as the Partnership
would be so required to do. Nothing in this Agreement, express or implied, is
intended to confer upon any other person or entity any rights or remedies of any
nature whatsoever under or by reason of this Agreement. Insofar as the Executive
is concerned, this contract, being personal, cannot be assigned.
8.8 “Business Day” means any day excluding Saturday, Sunday, and any day which
shall be in the City of New York a legal holiday or a day which banking
institutions in the City of New York are authorized by law or other government
action to close. If any date on which a payment is required to be made hereunder
is not a Business Day, then such payment (without any additional interest) shall
be made on the next succeeding Business Day.
8.9 Any controversy, dispute or claim arising under this Agreement or any breach
thereof (other than in connection with Section 4 hereof) shall be settled by
arbitration conducted in New York City in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, and judgment upon any
award rendered by the arbitrator may be entered by any federal or state court
having jurisdiction thereof. Any such arbitration shall be conducted by a single
arbitrator who shall be a member of the National Academy of Arbitrators. If the
parties are unable to agree upon an arbitrator, then an arbitrator shall be
appointed in accordance with the rules of the American Arbitration Association.
The parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable and that any determination reached pursuant to the foregoing
procedure shall be final and binding on the parties absent fraud. Each party
shall pay its own costs and expenses of such arbitration and the fees and
expenses of the arbitrator shall be borne equally by the parties, except that
the arbitrators shall be entitled to award the reasonable attorneys’ fees and
costs and the reasonable costs of arbitration to the Executive if the Executive
prevails in such arbitration in any material respect. Any amount reimbursable by
the Partnership under this Section 8.9 in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense shall be made within five business days after delivery of
Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Partnership reasonably may
require, but in any event no later than the end of the calendar following the
calendar year in which the expense was incurred.
8.10 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
9. Code Section 409A.
9.1 Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the Executive’s Termination of
Employment, such amount or benefit will not be payable or distributable to
Executive by reason of such circumstance unless (a) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition, a “Separation from Service”), or (b) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “Separation from Service” or such later date as may be
required by Section 9.2 below.

 

 



--------------------------------------------------------------------------------



 



9.2 Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of the Executive’s Separation from Service during a period
in which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(a) if the payment or distribution is payable in a lump sum, the Executive’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Executive’s death or the
first day of the seventh month following the Executive’s Separation from
Service; and
(b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Executive’s Separation from Service
will be accumulated and Executive’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of Executive’s death
or the first day of the seventh month following the Executive’s Separation from
Service, whereupon the accumulated amount will be paid or distributed to the
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Partnership’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Supervisors or a committee
thereof, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Partnership, including this Agreement.
* * * * * * * * * * * * * * *
(signatures on next page)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            SUBURBAN PROPANE, L.P.
      By:   /s/ HAROLD R. LOGAN, JR.         Name:   Harold R. Logan, Jr.       
Title:   Chairman of the Board            /s/ MARK A. ALEXANDER       Mark A.
Alexander         

 

 